

116 S3869 IS: JROTC and ROTC Enhancement Act of 2020
U.S. Senate
2020-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3869IN THE SENATE OF THE UNITED STATESJune 3, 2020Mr. Rounds (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for the expansion of the Junior Reserve Officers' Training Corps, to expand the Cyber Institutes Program, and for other purposes. 1.Short titleThis Act may be cited as the JROTC and ROTC Enhancement Act of 2020.2.Expansion of Junior Reserve Officers’ Training Corps Program(a)Expansion of JROTC curriculumSection 2031(a)(2) of title 10, United States Code, is amended by inserting after service to the United States the following: (including an introduction to service opportunities in military, national, and public service).(b)Plan To increase number of JROTC unitsThe Secretary of Defense shall, in consultation with the Secretaries of the military departments, develop and implement a plan to establish and support not fewer than 6,000 units of the Junior Reserve Officers’ Training Corps by September 30, 2031.3.Expansion of Cyber Institutes ProgramSection 1640 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2310; 10 U.S.C. 2200 note) is amended by adding at the end the following:(g)Report to CongressNot later than September 30, 2021, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the effectiveness of the Cyber Institutes and on opportunities to expand the Cyber Institutes to additional select institutions of higher learning that have a Reserve Officers’ Training Corps program.(h)Availability of funds for expansionAmounts authorized to be appropriated for the Department of Defense and available for the Cyber Institutes program under this section shall be available for the expansion of the program in accordance with the report required by subsection (g) after September 30, 2021..